Opinion by
Hoffman, J.,
Appellant was a co-defendant of Paul Fleming whose case was decided by this Court this even date. See Commonwealth v. Fleming, 221. Pa. Superior Ct. 481, 291 A. 2d 874 (1972).
Appellant took the same position as did Fleming with respect to the suppression of evidence against him at trial, and he is likewise entitled to a new trial under the authority of Commonwealth v. Shaw, 444 Pa. 110, 281 A. 2d 897 (1971).
The judgment of sentence is vacated and a new trial is ordered.
Watkins, J., dissents.